Opinion by
Judge Peters :
It is recited in the judgment that this, cause was heard “on the pleadings, and exhibits and evidence.” In looking into the record it is found to contain the pleadings and exhibits, but no evidence is incorporated in it, either by way of depositions or by bill of exceptions. We are, therefore, constrained to conclude that the case is not presented to this court as it was to the circuit judge; and without a full transcript and an entire history of the case as it was made out in the court below, this court cannot adjudge that that court erred in its determination; but must presume that the case was correctly decided.
Wherefore the judgment is affirmed.